DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 07 October 2022, amendments and/or remarks have been submitted and placed in the application file.  Claim 7 has been cancelled, claims 3-6 and 10-21 have been previously withdrawn, therefore claims 1, 2, 8 and 9 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Remarks page 10 of 12, filed 07 October 2022, with respect to the Drawing objections, 35 USC 112(a), or first paragraph, rejections, and 35 USC 112(b), or second paragraph, rejections have been fully considered and are persuasive.  Accordingly, the previous objections/rejections of the drawings and claims have been withdrawn. 
Applicant’s arguments with respect to the rejection of claim(s) 1, 2 and 7-9 under 35 USC 102 have been considered but are moot in view of the new grounds of rejection below, which was necessitated based on Applicant’s amendments to the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (US 2006/0145714 A1) in view of Chen et al (US 2012/0215398 A1, hereinafter Chen).
Regarding claim 1, Cruz discloses an intelligent diagnostic probe (Figures 1-3, electrical test device 10) for providing troubleshooting guidance during diagnosing faults within vehicle electrical systems, the intelligent diagnostic probe comprising: 
a housing (Figure 2, housing 14) configured to be grasped in a hand (Figures 1-3; at least as in paragraphs 0035-0036, specifically wherein the housing 14 is designed for “single-hand operation of the test device 10.”); 
a conductive probe element (Figure 2, conductive probe element 50) protruding distally from the housing (Figures 1-3; at least as in paragraphs 0021-0022 & 0039, specifically as shown in Figure 2); 
a distal probe tip (Figure 2, probe tip 48) of the conductive probe element configured to be placed into contact with an electrical circuit (Figures 1-3; at least as in paragraph 0039, specifically wherein “included with the probe element 50 is a probe tip 48 on an extreme end thereof.”); 
a display screen (Figures 1-4, display 54, LCD 56) configured to display measurement data (Figures 1-4; at least as in paragraphs 0021, 0025, 0034 & 0049, at least as in paragraph 0025, wherein the display device 54 is configured to display an output reading of an output signal from the electrical system). Examiner notes wherein Cruz discloses at least as in paragraphs 0031, wherein the electrical test device 10 includes “a set point (i.e. predetermined voltage level)” and further provides via the display device 54, when the measured voltage level is above a specified (i.e. stored, saved, etc.) voltage limit, and further as in at least paragraph 0044, wherein the electrical test device 10 includes an electronic circuit breaker 62 which has configurable trip levels (i.e. stored/saved predetermined values) for resetting the circuit).  Examiner notes wherein Cruz teaches wherein the electrical test device 10 includes a processor, which necessarily requires executing instructions from some kind of memory, which in turn implicitly requires storing at least the referenced voltage limit(s) and/or configurable trip levels taught by Cruz.  That said, Cruz is silent specifically regarding wherein the data stored on the database server system comprises vehicle-related information specific to vehicle electrical diagnosis including at least one of a type, a make, a model, and a component of at least one vehicle.
Chen teaches a system including a scan tool that is coupled to an electrical system of a vehicle, for retrieving diagnostic data, processing said diagnostic data, identifying likely fix(es) associated with the processed diagnostic data and further identifying a repair procedure(s) for correcting the likely fix(es). Chen further teaches wherein the scan tool may additionally retrieve identification information including the year/make/model the vehicle and/or a particular system of said vehicle.  Chen goes on to teach wherein the system includes one or more databases, that are used to analyze the information retrieved from the vehicle electrical system, and determine a most likely fix and corresponding repair procedure and provide said information to a user to allow the user to perform the repair procedure (Figure 3; at least as in paragraphs 0024 and 0030-0032).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the instant invention, to modify the teachings of Cruz to include Chen’s teachings of providing one or more databases including vehicle related information and diagnostic information corresponding to said vehicle, since Chen teaches wherein such a system provides enhanced diagnostic techniques with more efficient and accurate diagnosis of a vehicle related diagnostic issue.  Examiner contends wherein one skilled in the art would have further been motivated to combine the Cruz and Chen references, as they are both in the same field of endeavor of vehicle diagnostics with a scan tool coupled to a vehicle’s electric system, and therefore one skilled in the art would have been able to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 2, in view of the above combination of Cruz and Chen, Chen further discloses wherein the intelligent diagnostic probe is configured to use an intelligent system to interpret the measurement data so as to provide a series of steps for a practitioner operating the intelligent diagnostic probe (Figure 3; at least as in paragraphs 0024 and 0030-0032).
Regarding claim 8, in view of the above combination of Cruz and Chen, Chen further discloses wherein the data stored on the database server system comprises measurable tolerance ranges for various components and any other vehicle-related information that may be associated with operating the intelligent diagnostic probe (Figure 3; at least as in paragraphs 0024 and 0030-0032) Examiner additionally notes wherein Cruz discloses at least as in paragraphs 0031, wherein the electrical test device 10 includes “a set point (i.e. predetermined voltage level)” and further provides via the display device 54, when the measured voltage level is above a specified (i.e. stored, saved, etc.) voltage limit, and further as in at least paragraph 0044, wherein the electrical test device 10 includes an electronic circuit breaker 62 which has configurable trip levels (i.e. stored/saved predetermined values) for resetting the circuit). 
Regarding claim 9, in view of the above combination of Cruz and Chen, Chen further discloses wherein the intelligent diagnostic probe is configured to use artificial intelligence to predict vehicle electrical diagnoses based upon the vehicle-related data stored in the database server system and the measurement data (Figure 3; at least as in paragraphs 0024 and 0030-0032).  Examiner notes wherein Applicant teaches at least as in paragraph 0031 of the disclosure wherein, “the intelligent diagnostic probe is configured as an artificial intelligence that uses a large number of previously coded measurements to learn to accurately diagnose electrical faults based on currently measured raw data.”  Therefore, Examiner contends wherein Chen’s teaching of comparing measured diagnostic data to previously stored diagnostic data to more efficiently determine a diagnostic issue, solution and likely repair, correlate to Applicant’s claimed “artificial intelligence” provided in the currently provided claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following references which are in the same field of endeavor as the instant invention, and further also read on many of the currently provided claim limitations;
US 2016/0161560 A1, issued to Barden et al, which teaches a diagnostic circuit test device comprising a conductive probe element configured to be placed into contact with an electrical system of a vehicle, and further provide an output signal reading to a display device of the test device.
US 2013/0221973 A1, issued to Whisenand et al, which teaches an electrical test device and corresponding method, wherein said test device measures various values related to a vehicle electrical system, and provides the measured values compared to a limit (i.e. threshold, range, etc.) on a display of the test device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664